389 Mich. 665 (1973)
209 N.W.2d 250
In re HOULAHAN
No. 7 May Term 1973, Docket No. 54,268.
Supreme Court of Michigan.
Decided July 24, 1973.
*666 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Stewart H. Freeman, Assistant Solicitor General, for State Board of Law Examiners.
T.E. BRENNAN, J.
This is an original action seeking writ of superintending control in the nature of mandamus directing the State Board of Law Examiners to certify petitioner for admission to the practice of law. The sole basis upon which respondent board refuses to certify petitioner is that he is not a citizen of the United States as required by statute.[1]
The petitioner, Terrance P. Houlahan, is a native born Canadian citizen who was lawfully admitted to the United States as a permanent resident alien in May, 1971. Prior to that time, he resided with his parents in Windsor, Ontario. Subsequent to admission, he has resided in the Detroit area and is presently employed as a law clerk for the Macomb County Circuit Court. The applicant received all his post secondary education in the United States and holds a Bachelor of Business Administration Degree from the Detroit Institute of Technology (1969) and a Juris Doctor Degree from the Detroit College of Law (1971).
In the spring of 1972, he passed the Bar examinations of Michigan and Illinois on first attempts and was determined to be of satisfactory moral character by the bar examiners in both states. *667 Illinois does not require citizenship to practice law and he was subsequently admitted to practice in that state.
On June 25, 1973, the Supreme Court of the United States decided the case of In re Griffiths, ___ US ___; 93 S Ct 2851; 37 L Ed 2d 910; 41 LW 5143 (1973). In that case, over the dissents of Justice Rehnquist and the Chief Justice, the Supreme Court of the United States decided that Rule 8(1) of the Connecticut Practice Book (1963) requiring United States citizenship as a condition for admission to the practice of law denied to petitioner Griffiths the equal protection of the laws as assured by the Fourteenth Amendment to the Federal Constitution.
In re Griffiths controls the issue raised in these proceedings and, accordingly, the writ of superintending control will issue as prayed for and petitioner Houlahan will be admitted to the practice of law in Michigan upon motion duly made for that purpose.
No costs, a public question being involved.
T.M. KAVANAGH, C.J., and T.G. KAVANAGH, SWAINSON, WILLIAMS, LEVIN, and M.S. COLEMAN, JJ., concurred with T.E. BRENNAN, J.
NOTES
[1]  MCLA 600.934; MSA 27A.934 provides in part:

"A person is qualified for admission to the bar of this state who proves to the satisfaction of the board of law examiners that he is a person of good moral character, and is of the age of 18 years, and is a citizen of the United States of America, and a resident of 1 of the states or territories or the District of Columbia thereof, and has the required general education, learning in the law, and fitness and ability to enable him to practice law in the courts of record of this state, and that he intends in good faith to practice or teach law in this state." (Emphasis added.)